 Case 3:19-cv-02349-X-BK Document 11 Filed 04/30/20                     Page 1 of 2 PageID 47



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

 CORNELL CALDWELL, #2220892,                            §
                                                        §
           Plaintiff,                                   §
                                                        §   Civil Action No. 3:19-CV-02349-X-BK
 v.                                                     §
                                                        §
 WALMART, ET AL.,                                       §
                                                        §
           Defendants.                                  §

       ORDER ACCEPTING FINDINGS, CONCLUSIONS AND
  RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

      The United States Magistrate Judge made Findings, Conclusions, and a

Recommendation in this case. No objections were filed. The Court reviewed the

proposed findings, conclusions and recommendation for plain error. Finding none,

the Court ACCEPTS the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge.

      The Court prospectively CERTIFIES that any appeal of this action would not

be taken in good faith.1           In support of this certification, the Court adopts and

incorporates by reference the Magistrate Judge’s Findings, Conclusions, and

Recommendation.2 Based on the Findings and Recommendation, the Court finds that

any appeal of this action would present no legal point of arguable merit and would,




      1   See 28 U.S.C. § 1915(a)(3); FED. R. APP. P. 24(a)(3).
      2   See Baugh v. Taylor, 117 F.3d 197, 202 and n.21 (5th Cir. 1997).

                                                    1
  Case 3:19-cv-02349-X-BK Document 11 Filed 04/30/20                     Page 2 of 2 PageID 48



therefore, be frivolous.3 In the event of an appeal, Plaintiff may challenge this

certification by filing a separate motion to proceed in forma pauperis on appeal with

the Clerk of the Court, U.S. Court of Appeals for the Fifth Circuit.4



        IT IS SO ORDERED this 30th day of April 2020.




                                                           _________________________________
                                                           BRANTLEY STARR
                                                           UNITED STATES DISTRICT JUDGE




        3Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983). Federal Rule of Appellate Procedure 4(a)
governs the time to appeal an order. A timely notice of appeal must be filed even if the court certifies
an appeal as not taken in good faith.
        4   See Baugh, 117 F.3d at 202; FED. R. APP. P. 24(a)(5).

                                                     2
